PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/430,785
Filing Date: 18 Mar 2017
Appellant(s): Breslend, Patrick, R



__________________
Robert C. Brown Reg. No. 37,057
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim 13 stands rejected under 35 USC §112(b), second paragraph.
Claims 10-11, 13, 15, and 17 stand rejected under 35 USC §102(a)(1) as being anticipated by West et al. (US 6,488,222 B1), referred to herein as "West".

(2) Response to Argument
The Appellant recites in the Argument section, the 112(b) Rejection for claim 13; however, the Appellant has not provided further arguments regarding this rejection.

With regards to claim 10, the Appellant argues that the prior art reference West does not disclose or teach the limitation “at least one compound gusset formed by folding inwardly and directly upon itself each of said first and second outwardly extending wings of at least one of said plurality of simple gussets”. The Examiner respectfully disagrees.  The present application recites a compound gusset is formed when a simple gusset is folded. (Pg. 19:22-25). West (Figure 1) teaches and shows a 
With regards to claim 10, the Appellant argues that the reference West was addressed in the present specification, representing a C-fold (known in the prior art) and not a compound gusset as claimed. The Examiner contends, as the claims are currently presented, do not overcome the prior art of record (specifically West). As stated above West discloses at least one of the plurality of simple gussets that are folded directly upon themselves to form at least one compound gusset as claimed.
With regards to claim 10, the Appellant argues that the reference West does not recite the term “compound gusset” as defined and invented by the Appellant. Although West does not specifically disclose the term “compound gusset”, it disclose all of the structures to form a “compound gusset”, as claimed and recited in the specification, at least one of the plurality of simple gussets that are folded directly upon themselves to form at least one compound gusset as claimed.

With regards to claim 15, the Appellant argues West does not show or disclose in any way a compound gusset as described and claimed by Appellant. However as stated above the Examiner contends West discloses a simple gusset that folds onto itself to form a compound gusset as claimed and as described in the present application.




Respectfully submitted,
/JENINE PAGAN/Examiner, Art Unit 3736                                                                                                                                                                                                        
Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.